DETAILED ACTION
Introduction
Claims 1-3 and 5-7 have been examined in this application. Claims 1-3, 5, and 7 are amended. Claim 6 is original. Claim 4 is cancelled. Claims 8-20 are withdrawn. This is a final office action in response to the arguments and amendments filed 3/22/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.



Specification
The amendments to the abstract are accepted and the previously made objection is therefore withdrawn.

Response to Arguments
Applicant’s arguments, filed 3/22/2021, have been fully considered.
Regarding the previously made rejections under 112(b) (arguments provided on p. 7-9 under the heading “Claim Rejections Under 35 U.S.C. § 112”), the arguments and amendments are persuasive, and the previously made rejections are therefore withdrawn.
Regarding the previously made rejections under 102 and 103 (arguments provided on p. 9-10 under the heading “Claim Rejections Under 35 U.S.C. §§ 102 and 103”), the arguments are not persuasive. Particularly, with regard to Claim 1, the arguments state (on p. 9) that US2019/0189002A1 (Suzuki et al.) recites that drivers can be classified, but is silent as to the communication of the cautionary driving notification that was provided by a first driver to a second driver in the same vehicle. The office respectfully disagrees. Suzuki et al. states in [0105] drivers can be classified into types, and paragraphs [0108, 0109] state that the provision unit 78 provides the vehicle 14 with information on the potentially dangerous location point, which may be based on the driver type and will also include location points common to all drivers. Further, Suzuki et al. [0110, 0111] states that this is to provide notifications to drivers, which is the function of the communication unit 20, storage unit 24 and navigation unit 32 of the in-vehicle apparatus 10 (equivalent to the claimed communications apparatus), as shown in Figure 10 and described in the sections detailing previous embodiments e.g. [0051, 0067-0069]. Because the classification of drivers occurs for “drivers” of each vehicle per [0105], a second driver of the same vehicle (and therefore using the same communications apparatus) may be classified, and [0108] will receive information on dangerous location points that are appropriate to the driver’s type, as well as dangerous location points that are common to all driver types. Therefore, for the particular situation of classified drivers of the same vehicle per [0105] and potentially dangerous points relevant to all drivers per [0108], Suzuki et al. discloses the method as claimed. Additionally, it is noted that Claim 1 does not contain any limitation specifically requiring the second driver to be in the same 
The arguments (see p. 10) additionally state that for Claim 5, the second driver “will only receive” the cautionary driving notification after the first driver has provided the cautionary driving notification to the communications apparatus at least twice during a particular time period within the day. However, the claim language is broader than what is presented in the arguments, and merely states that the cautionary driving notification is provided to the second driver “after” the first driver has provided the notification two or more times. In other words, the broadest reasonable interpretation of the method is merely that the providing of the notification to the second driver happens at any point after the stated condition occurs. The claim does not recite “only when,” as is stated in the arguments, and does not detail the communications apparatus acting in response to a certain counted number of times that the first driver provides a cautionary driving notification, for example. Additionally, the first time-segment of the day is merely recited as some time when the first driver provides the cautionary driving notification, and the claim does not recite that the communication apparatus excludes other times or necessarily considers a time constraint. Therefore, the arguments regarding US2010/0045452A1 (Periwal) are not persuasive. As stated in the previous action, Suzuki et al. teaches that repeated instances of a driver providing a cautionary driving notification may be required in order to distribute the dangerous location point to other drivers (see Suzuki et al. Figure 11, [0106] and the description of the specification unit in [0092]) and Periwal is merely relied upon to teach that driving limitations may occur during a specified first time-segment of the day, and therefore it would be obvious to one of ordinary skill in the art before the effective filing date that these types of limitations could be provided by a first driver, during at least the first time-segment (when the limitation is in effect). 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 5, and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 3, the claim recites the limitation “after the first driver has provided the cautionary driving notification… two or more times.” The disclosure as originally filed (see e.g. Claims 3 and 5 filed 3/8/2019 and specification ¶0024, 0056-0058) recites a condition wherein the driving hazard or limitation has been encountered by the first driver two or more times. However, this is merely described as something that occurs to the driver, for example in the course of a commute where the same position is encountered twice. The disclosure does not recite that each encounter corresponds to the driver providing the cautionary driving notification to the communications apparatus, and does not recite how two or more encounters are determined, or even whether the communications apparatus is 
Claims 5 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected Claim 3 and for failing to cure the deficiencies listed above.
 Regarding Claim 5, the claim recites the limitation “wherein the cautionary driving notification… is provided by the first driver two or more times when driving along the first travel route during at least a first time-segment of the day.” As above with respect to Claim 3, the disclosure as originally filed (see e.g. Claims 3 and 5 filed 3/8/2019 and specification ¶0024, 0056-0058) recites a condition wherein the driving hazard or limitation has been encountered by the first driver two or more times but does not recite that each encounter corresponds to the driver providing the cautionary driving notification to the communications apparatus, and does not recite that two or more times of providing the notification takes place. Therefore the subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected Claim 5 and for failing to cure the deficiencies listed above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Published Application US2019/0189002A1 (Suzuki et al.).

Regarding Claim 1, Suzuki et al. discloses a method (see e.g. Claim 8, an information processing method) comprising:
storing, in a communications apparatus (see Figure 10, [0101], fourth embodiment, the vehicle apparatus 10 (including communications aspects, for example 20, 44, 46)), a cautionary driving notification (see Figure 10, storage unit 24, which, as described in earlier embodiments [0067] receives and stores a warning message related to a dangerous location) that is provided to the communications apparatus by a first driver (see Figure 10, voice recognition unit 44, described in [0042] receiving driver utterances, which (see Figure 11, [0043, 0051, 0067]) are sent to the server apparatus for processing and sent back to the in-vehicle apparatus 10 using the provision unit 78) to indicate at least one of a driving hazard or a driving limitation encountered by the first driver when driving along a first travel route ([0054, 0102], the utterances pertaining to dangerous location points, for example a message to indicate a large number of pedestrians (a hazard) when driving on road R1); and
communicating, by the communications apparatus, the cautionary driving notification to a second driver when the second driver drives along the first travel route (see Figure 10, navigation unit 32 or notification unit 46 of the communications apparatus (vehicle apparatus 10), as described in [0069, 0070], notifying the driver in advance when the vehicle approaches the location, i.e. occurs when on the same first travel route, and see [0105-0109], the classification unit 96 classifies plural drivers of each vehicle, and the provision unit 78 provides the vehicle 14 with information on dangerous location points (notifications) based on driver type, and the provided information [0067-0069, 0110, 0111] is used to notify the driver. In other words, for the case of plural drivers of the same vehicle, notifications may be communicated to a second driver of the vehicle after the first driver creates the message with an utterance).

Regarding Claim 2, Suzuki et al. discloses the method of claim 1, wherein each of the first driver and the second driver utilize a first automobile when driving along the first travel route (see [0069, 0070] notifications are provided for the same location, i.e. same road (route) and see [0105-0109], the drivers of the each vehicle 14 are classified and notifications are sent so messages can be provided to the drivers. In other words, a first driver who creates a message and second driver who receives the notification may be two different drivers that operate the same first vehicle which (Figure 4) is an automobile type vehicle).

Regarding Claim 3, Suzuki et al. discloses the method of claim 1, wherein the cautionary driving notification is communicated to the second driver when the second driver drives along the first travel route after the first driver has provided the cautionary driving notification to indicate the at least one of the driving hazard or the driving limitation two or more times when driving along the first travel route (see Figure 11, including extraction unit 91, described in earlier embodiments, [0089] the extraction unit extracts an utterance that is performed some predetermined repeated number of times to be stored in the storage unit 64 (and therefore provided to the individual vehicles per [0050, 0051, 0109] for communication to drivers). I.e. the notification may be communicated to a second driver as described in [0109] after repeated instances (either two or some larger number “more”) of the encounter and utterances from a first driver).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2019/0189002A1 (Suzuki et al.) in view of Publication US2010/0045452A1 (Periwal).

Regarding Claim 5, Suzuki et al. further discloses wherein the cautionary driving notification to indicate the at least one of the driving hazard or the driving limitation is provided by the first driver two or more times when driving along the first travel route (see Figure 11, including extraction unit 91, described in earlier embodiments, [0089] the extraction unit extracts an utterance that is performed some predetermined repeated number of times to be stored in the storage unit 64 (and therefore provided to the individual vehicles per [0050, 0051, 0109] for communication to drivers). I.e. the notification may be communicated to a second driver as described in [0109] after repeated instances of the encounter and utterances from a first driver).

Suzuki et al. does not explicitly recite the method of claim 3, wherein the cautionary driving notification to indicate the at least one of the driving hazard or the driving limitation is provided by the first driver two or more times when driving along the first travel route during at least a first time-segment of the day.

However Periwal teaches subject matter regarding driving (see e.g. Claim 1),
wherein at least one of a driving hazard or the driving limitation occurs during at least a first time-segment of the day (see [0079], a particular driving speed limitation may occur only from 7am to 3pm).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date that the method of Suzuki et al. could process driving limitations which only occur during at least a first time-segment of the day, as is evidenced by Periwal, with the motivation of enhancing the robustness of the system and enhancing safety and driver convenience for dangerous locations of school zones (see Periwal [0079, 0086]).


Regarding Claim 6, Suzuki et al. does not explicitly recite the method of claim 5, wherein the first time-segment of the day is associated with a speed limit imposed on a road during school hours.

Periwal teaches the technique as above,
wherein the first time-segment of the day is associated with a speed limit imposed on a road during school hours (see [0079], the 7am-3pm time segment is associated with a lower speed limit due to school hours).
The motivation to combine Suzuki et al. and Periwal was provided above in the rejection of Claim 5.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2019/0189002A1 (Suzuki et al.) in view of Publication US2014/0115507A1 (Bailey et al.).
Regarding Claim 7, Suzuki et al. does not explicitly recite the method of claim 1, wherein the at least one of the driving hazard or the driving limitation is due to at least one of a construction project, a malfunctioning traffic light, or a traffic accident.

However Bailey et al. teaches a method for providing indications in vehicle navigation (see e.g. Claim 6),
wherein the at least one of the driving hazard or the driving limitation is due to at least one of a construction project, a malfunctioning traffic light, or a traffic accident (see [0047] a hazardous driving situation may be a construction zone with pot holes on the road).
Examiner's note: since the claim uses the phrase "at least one," only one of the recited alternatives is necessary in the prior art to read on this claim.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Suzuki et al. to further include messages related to construction zones, as is taught by Bailey et al., with the motivation of further increasing safety by promoting additional driver (see Bailey et al. [0047]).
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20020128774-A1 teaches subject matter including driver warnings for school zones (see e.g. Claim 13, Figure 5).
US-6845317-B2 teaches subject matter including recording and indicating driving limitations by a driver (see e.g. Claim 11).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383.  The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619